Citation Nr: 9925460	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury, to include a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for herniated nucleus pulposus at L5-S1.  

3.  Entitlement to an initial evaluation in excess of zero 
percent for left wrist carpal tunnel syndrome.

4.  Entitlement to an initial evaluation in excess of zero 
percent for right wrist carpal tunnel syndrome. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to February 1996 
and 13 additional years of active service for a total of 
approximately 22 years and 10 months of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left leg injury; granted service connection for herniated 
nucleus pulposus at L5-S1 with chronic low back pain and 
assigned a 20 percent evaluation effective March 1996; and 
granted service connection for carpal tunnel syndrome of the 
right and left wrists, each evaluated as zero percent 
disabling from March 1996.  

The issues of entitlement to an evaluation in excess of 20 
percent for herniated nucleus pulposus at L5-S1, entitlement 
to an evaluation in excess of zero percent for right wrist 
carpal tunnel syndrome, and entitlement to an evaluation in 
excess of zero percent for left wrist carpal tunnel syndrome 
will be addressed in the remand portion of this decision. 


FINDING OF FACT

No competent evidence has been submitted that links any 
current left leg or knee disorder, initially demonstrated by 
competent medical evidence more than one year after 
separation, to service or any incident therein.



CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
left leg injury, to include a left knee disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that no left leg or knee 
disorders were noted at the veteran's January 1973 enlistment 
examination.  In June 1977, following a noncombat-related 
gunshot wound to the left buttock, the veteran complained of 
some kind of sensation in his leg.  The treatment provider 
reported that there was good range of motion, good pulse, and 
normal neurological evaluation.  One record indicated that 
there was a foreign body in the upper left thigh; however, 
all other records show that the gunshot wound was to the left 
buttocks.  The bullet was surgically removed from the left 
gluteal region with no other foreign bodies noted.  The 
veteran was also treated on several occasions for an 
unrelated low back disorder with radiculopathy, including 
radiating pain and numbness to both legs.  The veteran 
underwent physical therapy for his back disorder and, in 
October 1991, it was noted that left hamstring flexibility 
was 45-70 degrees.  

In December 1991, the veteran reported that he had had blunt 
trauma to the left anterior tibia while playing soccer three 
weeks earlier and that he had a lump on his left shin.  He 
complained of continued pain especially with dorsiflexion of 
the foot.  Examination revealed mild mid anterior tibia 
swelling and tenderness to palpation without erythema, 
deformity, or crepitus.  The veteran was noted to be neuro- 
vascularly intact distally.  X-rays were normal.  The 
impression was musculoskeletal contusion of the left shin.  A 
March 1995 Physical Evaluation Board report shows that the 
veteran had normal gait, normal heel to toe walking, 5/5 
strength in the lower extremities, intact sensation 
throughout the left leg, 2+ deep tendon reflexes at the 
patella, and normal left lower extremity tone.  There was no 
relevant diagnosis.  In September 1995, the veteran was 
determined to be unfit for duty due to a low back disorder.  
He was placed on the temporary disability retired list.  At 
the January 1996 retirement examination, clinical evaluation 
of the lower extremities was normal.  On his report of 
medical history, the veteran reported that he had never had a 
trick or locked knee or any bone, joint, or other deformity. 

Although a computer printout from the Washington, D.C., VA 
Medical Center (MC) indicates that a hard copy of August 1996 
VA general medical examination results would be forwarded, 
the RO made several unsuccessful attempts to obtain any such 
examination report.  A March 1997 report of contact shows 
that the veteran reported that the Washington, D.C., VAMC had 
informed him that they had never received the examination 
request from the RO.  The RO resubmitted the examination 
request and the veteran underwent a VA general medical 
examination in April 1997.  

At the April 1997 VA general medical examination, the veteran 
reported that he had had a leg injury that involved a left 
knee sprain.  He stated that his left knee did not currently 
bother him.  The examiner reported that the veteran's gait 
was normal.  Examination of the left knee showed no swelling, 
deformity, tenderness, crepitus, or warmth.  Left knee 
flexion was to 130 degrees with no objective evidence of pain 
on movement of the left knee.  Motor examination revealed 
normal bilateral lower extremity strength.  Sensory 
examination showed no deficits.  Deep tendon reflexes were 2+ 
throughout and symmetrical.  The diagnoses included normal 
examination of the left knee.  Knee X-rays were normal.  

A November 1997 temporary disability retired list examination 
report shows that the veteran stated that he had pain and 
numbness which radiated down the posterior lower extremities 
to his feet which came and went, waxed and waned, and 
alternated between the left and right lower extremities.  He 
stated that he was able to walk approximately three city 
blocks before stopping, at least temporarily, secondary to 
low back pain.  Examination was primarily of the veteran's 
back.  The examiner noted that gait was normal, deep tendon 
reflexes were 2+ and symmetrical at the knees, that there was 
negative femoral stretch bilaterally, and that there was no 
tenderness on palpation of the greater trochanter, 
piriformis, or ischial tuberosities bilaterally.  The 
examiner stated that, other than positive straight leg raise 
on the left, examination was essentially normal.  The 
examiner commented that the veteran was not fit for full duty 
as a marine and would not be fit for full duty in this 
capacity in the foreseeable future.  The veteran was then 
changed from temporary to permanent disability retirement, 
effective May 1, 1998.  

The record includes private outpatient treatment records 
which include no relevant findings other than the fact that 
the veteran had low back problems with radiating pain and 
numbness into his left leg.  

Treatment records from The Center for Orthopedics, Inc., show 
that the veteran sought treatment complaining of left knee 
pain in January 1998.  The veteran pointed to the medial 
aspect of his left knee and indicated that he had had this 
pain for at least six months, possibly more.  He stated that 
his left knee bothered him when he sat and turned and at 
nighttime, that there was no locking, and that there was 
giving way.  The treatment provider reported that there was 
no obvious swelling or crepitation and no instability in the 
sitting position.  He did have medial joint line tenderness.  
On his back, he had a kind of a positive McMurray's with a 
lot of crepitation on the medial aspect of his knee.  His 
left thigh measured 16 inches and the right thigh measured 17 
inches in circumference.  The treatment provider stated that 
no fluid was noted and that X-rays revealed no bony 
abnormalities.  The diagnosis was torn medial meniscus.  
Later in January 1998, it was noted that magnetic resonance 
imaging scan indicated that he had a tear of the posterior 
horn of the medial meniscus.  The treatment provider stated 
that the veteran was having discomfort on the medial joint 
line.  A February 1998 treatment record shows that 
arthroscopic evaluation of the left knee revealed a torn 
medial meniscus and that the rest of the knee looked quite 
normal.  Later in February 1998, his left knee looked good, 
the wounds were healing well, and he had good range of 
motion.  The diagnosis was internal derangement of the left 
knee.  In March 1998, the left knee looked fine with good 
range of motion and no swelling.  The treatment provider 
stated that there may be a little puffiness, but that, for 
the most part, he was doing quite well.  

At the May 1999 hearing before a member of the Board at the 
RO (Travel Board Hearing), the veteran testified that he 
injured his left leg while playing soccer in December 1991 
when he received a kick to the shin.  He reported that this 
turned out to be nothing more than a possible sprain.  He 
took medication for the pain, did not run or do other 
activities for a while, and then slowly returned to his 
physical fitness regime.  He stated that, after this, "there 
was nothing real significant to the left knee or leg" and 
then, sometime in the summer of 1997, he suddenly had left 
knee pain when he lay in a particular direction or played 
with his child.  He reported that he then sought treatment 
which revealed a torn left knee ligament and he underwent 
arthroscopic surgery in early 1998.  The veteran testified 
that, since then, he had had intermittent left knee pain, 
left knee popping, and left knee symptoms associated with 
weather changes.  He testified that his left knee started 
bothering him in 1997 approximately six months prior to his 
first appointment with the orthopedic surgeon.  He stated 
that, at the April 1997 VA examination, the doctor just asked 
him how his left leg was and he said that it was really fine 
and that there was nothing that could be noted at that time.  
The veteran asserted that his low back disorder caused pain 
which went down his legs and that this could have masked left 
knee problems and that he had been on anti-inflammatory 
medications for his back which also could have masked his 
left knee disorder.  He stated that his left mid-shin area 
did not still hurt unless he kicked something.  He reported 
that he did not have any medical evidence to submit regarding 
the left leg or knee.  Hearing Transcript at 3-8.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran essentially asserts that he injured his left leg 
in December 1991 and that his current left leg and knee 
disorders are directly related to this inservice injury.  He 
has also indicated that he had left leg pain in service which 
included leg pain, numbness, tingling, and spasms starting 
from his back and going down to his toes.  He has asserted 
that he had no complaints at the April 1997 VA examination 
because he was not physically active at that time and that 
his left leg began to bother him when he increased his 
physical activities.  

Initially, the Board notes that the veteran's current 
service-connected disabilities include residuals of a gunshot 
wound to the left buttock and herniated nucleus pulposus at 
L5-S1 with chronic low back pain.  The medical evidence of 
record shows that he veteran has had radiculopathy which is 
associated with his service-connected back disability and 
includes radiating pain and numbness into both legs.  The 
radiating left leg pain and numbness does not warrant a 
separate evaluation as it is not a separate disability but a 
symptom of the service-connected herniated nucleus pulposus 
at L5-S1.  See 38 C.F.R. § 4.14 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).  The Board finds that the record 
includes no other competent evidence of a current left leg 
disorder other than the left knee disorder discussed below.  

The service medical records include no evidence whatsoever of 
a left knee disorder.  The injury in December 1991 involved 
the left shin, not the knee, and there were no complaints, 
findings, or diagnoses regarding the left knee at that time.  
The impression was musculoskeletal contusion, left shin.  
There was no follow-up treatment for the left shin injury 
after the initial treatment and there is no other evidence in 
service of left shin complaints or findings.  The veteran was 
discharged from service in February 1996 and the initial 
evidence of a left knee disorder was in January 1998.  

The initial competent evidence of a left knee disorder is in 
January 1998.  The initial evidence of left knee complaints 
was also in January 1998; however, at that time he reported 
that he had had left knee problems for six months or possibly 
more.  The veteran testified that his left knee pain began in 
the summer of 1997 or approximately six months prior to his 
January 1998 treatment.  Therefore, even if the veteran's 
left knee symptoms began in the summer of 1997, that was 
still more than a year after his discharge from service.  It 
is noted that the veteran has asserted that the radicular 
pain from his back disorder and the medication that he was 
taking masked the left leg/knee disorder.  However, there is 
no competent evidence supporting these assertions and the 
veteran, as a lay person, is not competent to make such 
conclusions.  See Espiritu.  It is noted that the April 1997 
VA general medical examiner's diagnosis included normal 
examination of the left knee.  

Additionally, the record includes no competent evidence 
relating a current left knee disorder to service or the in-
service left shin injury.  The only evidence that relates a 
current left knee disorder to service is the veteran's own 
assertions.  However, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu.  

The record includes no evidence of a current left leg 
disorder other than the left knee disorder and the radicular 
left leg pain and numbness are already contemplated in the 
evaluation for his service-connected herniated nucleus 
pulposus at L5-S1.  As there is no evidence of a left knee 
disorder in service or for more than a year thereafter and as 
there is no competent evidence that relates any current left 
knee disorder to service or any incident therein, the 
veteran's claim for service connection for residuals of a 
left leg injury, including a left knee disorder, must be 
denied as not well grounded.  See Caluza.  

Although the veteran has requested that his left leg be re-
examined because he has had surgery since the April 1997 VA 
examination, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to a claim which is not 
well grounded.  38 U.S.C.A. § 5107(a); see also Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The veteran has not identified any available medical 
evidence which would well ground his claim that has not been 
requested by the RO, submitted, or obtained.  In the 
statement of the case and supplemental statements of the case 
and in this decision, he has been informed of the kinds of 
evidence that are necessary to make his claims well grounded, 
namely competent evidence which shows that a current left leg 
or knee disorder is related to service.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-
80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).  


ORDER

Entitlement to service connection for residuals of a left leg 
injury, to include a left knee disorder, is denied.


REMAND

The veteran also contends that his service-connected 
herniated nucleus pulposus at L5-S1 is more disabling than 
the 20 percent evaluation assigned and that his carpal tunnel 
syndrome of the right and left wrists each warrant an 
evaluation in excess of zero percent.  

At the May 1999 Travel Board hearing, the veteran submitted 
April and May 1999 private treatment records showing 
treatment for carpal tunnel syndrome and right wrist carpal 
tunnel release surgery.  As the veteran has not waived 
initial RO consideration of this evidence, the Board's 
evaluation of the evidence would constitute a violation of 
due process.  See 38 C.F.R. § 20.1304(c) (1998).

The Board notes that the veteran was afforded a VA general 
medical examination in April 1997.  Despite the veteran's 
complaints of bilateral wrist pain which went down to the 
hands and fingers and bilateral hand numbness and tingling, 
the April 1997 VA general medial examiner did not find any 
right or left wrist neurological deficit.  The record shows 
that the veteran was scheduled for examinations of the 
peripheral nerves and the spine in September 1998 for which 
he failed to report.  However, at his Travel Board hearing, 
the veteran testified that these examinations were canceled 
by the VAMC and that the VAMC refused to reschedule these 
examinations.  He testified that he was willing to report for 
VA examination.  Additionally, the veteran underwent right 
carpal tunnel release surgery after the April 1997 VA 
examination in April 1999.  

The Board finds that a contemporaneous and thorough VA 
neurological examination would be of assistance to the Board 
in determining the severity of the veteran's service-
connected bilateral wrist carpal tunnel syndrome and 
herniated nucleus pulposus at L5-S1, and would be instructive 
with regard to the appropriate disposition of the issue 
submitted for appellate consideration.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  As this matter arises from 
an appeal with the original evaluations assigned for the 
right and left wrist carpal tunnel syndrome and herniated 
nucleus pulposus at L5-S1, if the veteran fails to report for 
a VA examination, his claims shall be decided based on the 
evidence already of record.  38 C.F.R. § 3.655 (1998); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record reveals that no statement of the case 
or supplemental statement of the case has included the rating 
criteria for limitation of motion of the lumbar spine or 
limitation of motion of the wrist.  The RO should provide the 
veteran with those criteria.  Additionally, if there is 
limitation of motion of either wrist and/or the lumbar spine, 
consideration of functional impairment due to pain and flare 
ups should be considered pursuant to 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit additional evidence 
in support of his claims for an 
evaluation in excess of 20 percent for 
herniated nucleus pulposus at L5-S1, for 
an evaluation in excess of zero percent 
for left wrist carpal tunnel syndrome, 
and for an evaluation excess of zero 
percent for right wrists carpal tunnel 
syndrome.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained.

2.  The RO should then afford the veteran 
a VA neurological examination to 
determine the current status and 
manifestations of the service-connected 
herniated nucleus pulposus at L5-S1 and 
left and right wrist carpal tunnel 
syndrome.  The letter notifying the 
veteran of the scheduled examination 
should be associated with the claims 
file.  Additionally, the RO should inform 
the veteran that, if he fails to report 
for VA examination, his claims will be 
decided based on the evidence of record 
pursuant to 38 C.F.R. § 3.655.  A copy of 
this notification should be associated 
with the record.
The claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  Any indicated studies, including 
X-rays, should be performed.  The 
examiner should report all current 
complaints and objective findings and 
provide a complete rationale for all 
opinions and conclusions rendered.  If 
deemed necessary, the veteran should be 
afforded a VA orthopedic examination.  

a) The examiner should report range of 
motion of the lumbosacral spine and left 
and right wrist, with an explanation of 
what constitutes normal range of motion 
of the lumbosacral spine.  The examiner 
should report the extent or severity of 
any limitation of motion (i.e. mild, 
moderate, severe, or pronounced) and 
comment on any functional limitations, 
such as objective evidence of pain which 
further limits motion, in light of the 
provisions of 38 C.F.R. § 4.40, 4.45.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbosacral spine and/or wrists, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should also specifically comment 
on whether the veteran's subjective 
complaints are consistent with the 
objective findings.

b) With respect to the herniated nucleus 
pulposus at L5-S1, the examiner should 
note whether the veteran has recurring 
attacks of intervertebral disc syndrome 
and, if so, the extent of any relief 
therefrom.  If possible, the examiner 
should comment on the severity of the 
manifestations based on the ability of 
the veteran to perform average employment 
in a civil occupation.  The examiner 
should also report whether the veteran 
has: sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate 
to the site of the diseased disc. 

c) With respect to the bilateral carpal 
tunnel syndrome, the examiner should 
state whether there is paralysis, 
neuritis, or neuralgia of the median 
nerve and, if so, whether it is complete 
or incomplete.  If there is incomplete 
paralysis, neuritis, or neuralgia of the 
median nerve, the extent and severity 
thereof should be described, preferably 
with terms of mild, moderate, or severe.  
The examiner should report whether any of 
the following are present: either hand is 
inclined to the ulnar side, the index and 
middle fingers are more extended than 
normal, there is considerable atrophy of 
the muscles of thenar eminence, the thumb 
is in the plane of the hand (ape hand); 
pronation incomplete and defective, 
absence of flexion of index finger and 
feeble flexion of middle finger, cannot 
make a fist, index and middle fingers 
remain extended; cannot flex distal 
phalanx of thumb, defective opposition 
and abduction of the thumb, at right 
angles to palm; flexion of wrist 
weakened; or pain with trophic 
disturbances.  

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

4.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5215, 5292; 
Fenderson; DeLuca.  If the claims remain 
in a denied status, the veteran should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claims.  The applicable 
response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

